Citation Nr: 1141436	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for right foot plantar fasciitis with calcaneal spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from March 1981 to March 1985 and May 1987 to August 2006.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for right foot plantar fasciitis and calcaneal spur and assigned a noncompensable (zero percent) rating.


FINDING OF FACT

Right foot plantar fasciitis with calcaneal spur is manifested by complaints of pain and stiffness relieved by arch supports and without X-ray evidence of degenerative arthritis or moderate foot impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for right foot plantar fasciitis with calcaneal spur have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in May 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in October 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in April 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in October 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran and his representative and service treatment records have been obtained and associated with his claims file.  The Veteran was also afforded fee-based examinations in December 2006, May 2008, and February 2011to determine the nature and severity of the Veteran's right foot disability.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background

The Veteran was granted service connection for plantar fasciitis and calcaneal spur of the right foot effective September 1, 2006 based on an in-service diagnosis of plantar fasciitis and a December 2006 fee-based examination.

Service treatment records include a diagnosis and treatment of plantar fasciitis.  There were multiple complaints of right foot pain dated from April 1985 to September 1997 with diagnoses including overuse injury, mild sprain, and unresolved joint pain.  An October 2002 X-ray report included a diagnosis of mild plantar calcaneal spur without evidence of fracture, dislocation, significant arthritis or other pathology.  In an October 2002 treatment record, the Veteran complained of right heel pain for about six months.  During a November 2002 follow-up, the examiner noted tenderness to palpation on the plantar aspect of the right heel with neurovascular testing within normal limits.  The examiner diagnosed plantar fasciitis of the right foot.  An undated retirement physical also noted a diagnosis of bilateral plantar fasciitis with chronic feet pain. 

During a December 2006 fee-based examination, the Veteran complained of pain located at the length of his foot since 2002.  He reported that this pain occurs once a month for a week.  It is localized and sharp in nature.  The Veteran reported the pain can be elicited by physical activities and is relieved by rest and medication, but at the time of pain, he can function without medication.  He claimed that his foot is tight in the mornings and he usually stretches before getting out of bed or else it hurts to stand up right away upon walking.  He indicated that while at rest he has pain and stiffness.  He also reported pain with standing or walking.  The examiner noted no functional impairment resulting from this foot disorder.  Upon examination of the right foot, the examiner found no tenderness, weakness, edema, atrophy or disturbed circulation.  The examiner noted there was no evidence of pes planus, pes cavus, hallux valgus, hallux rigidus, or hammer toes.  Morton's metatarsalgia was not present.  He did not have any limitation with standing and walking.  He did not require any type of support in his shoes.  Gross examination of all the other joints is within normal limits.  An X-ray report of the right foot found plantar calcaneal spur.  The diagnosis was right heel calcaneal spur with plantar fasciitis.  

In a January 2008 statement, the Veteran reported that he has constant pain and that he has to stretch his foot out every day before walking.  

During a May 2008 fee-based examination, the Veteran complained that his pain occurs three times a year and each time lasts for three weeks.  The plain is localized and described as aching and cramping.  The Veteran reported it can be elicited by physical activity and relieved by rest, stretching, medication, and ice.  At the time of pain, he can function without medication.  He has pain and stiffness at rest, but he has no weakness, swelling, or fatigue.  While standing or walking, he has pain, weakness, and stiffness, but no swelling or fatigue.  The Veteran reported he has never been hospitalized nor had any surgery for his foot.  The examiner noted there was no functional impairment.  Upon physical examination, the examiner found no signs of abnormal weightbearing or breakdown, callosities or any unusual shoe wear pattern.  He does not require any assistive device for ambulation.  There was no tenderness, painful motion, weakness, edema, atrophy or disturbed circulation.  There is active motion in the metatarsophalgeal joint of the right great toe.  The findings of an X-ray report of the right foot (non-weightbearing) were within normal limits.  The examiner noted no diagnosis as there were no objective findings on examination or X-rays to support the prior diagnosis. 

In an August 2008 substantive appeal, the Veteran stated that even though he has full use of this foot, he thinks that after 21 years of service and having to wear bad combat boots and running to stay in shape that he should be entitled to at least 10 percent.  He reported having to deal with pain, stiffness and soreness almost every day. 

During a February 2011 fee-based examination, the Veteran complained of aching and cramping pain in the right foot at least two times per month and lasting two days.  The pain can be exacerbated by physical activity, comes on spontaneously, and is relieved by rest and Motrin.  At the time of pain, he can function with medication.  At rest he has pain, but he does not have weakness stiffness or fatigue.  Upon examination, the examiner noted that the Veteran's feet do not reveal any signs of abnormal weightbearing or breakdown, callosities or any unusual shoe wear pattern.  For ambulation, he required shoe inserts and a foot brace.  He does not require a brace, crutches, a cane, corrective shoes, a wheelchair, prosthesis or a walker.  Examination of the right foot also found no evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  Palpation of the plantar surface of the right foot revealed slight tenderness.  The Achilles tendon was normal on the right with weightbearing and non-weightbearing.  There were no findings of pes planus, pes cavus, hallux valgus, hallux rigidus, or hammer toes.  Morton's Metatarsalgia was not present.  The examiner noted that he did not have any limitation with standing and walking.  He requires foot inserts, but not orthopedic shoes, corrective shoes, arch supports, foot supports or built up shoes.  His symptoms and pain are relieved by the corrective shoe wear.  Findings from an X-ray of the right foot were within normal limits.  The diagnosis was plantar fasciitis, right foot.  

Pertinent Law and Regulations and Analysis

The Veteran is seeking an increased compensable disability rating for his service-connected right foot plantar fasciitis.  He maintains that his foot condition is manifested by persistent pain and stiffness.  He has further argued that after 21 years of service and having to wear bad combat boots and running to stay in shape that he should be entitled to at least 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for right foot plantar fasciitis, rated as noncompensable has been in effect since September 2006, upon separation from service.  

The Veteran's service-connected right foot plantar fasciitis is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran's plantar fasciitis of the right foot and calcaneal spur are rated by analogy to Diagnostic Code 5276 for flatfoot.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury which not only the functions affected, but the anatomical localization and symptomatology are closely analogus.  38 C.F.R. § 4.20.  Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by build-up shoe or arch support.  A 10 percent rating is assigned where bilateral flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  For bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

After a thorough review of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected right foot disorder.  In making this conclusion, the Board has taken into consideration the Veteran's assertion that he should be entitled to at least 10 percent on the basis of his 21 years of service and having to wear bad combat boots and running to stay in shape.  As noted above, however, disability ratings are determined by applying the criteria set forth in the Rating Schedule, and the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  


Initially, the evidence of record fails to demonstrate a moderate foot disability.  In fact, the May 2008 VA examination report failed to find any right foot abnormality, while the February 2011 fee-based examination found only slight tenderness on the plantar surface.  No evidence during the appeal period, to include findings made in service and during fee-based examinations conducted in December 2006, May 2008, and February 2001, reveals objective evidence of a moderate foot disability, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  

In addition, while the file does reflect that the Veteran uses shoe inserts in conjunction with his plantar fasciitis, this fact in and of itself, or even in combination with symptoms of foot pain and stiffness does not provide the basis for the assignment of a 10 percent evaluation.  The February 2011 fee-based examiner specifically reported that the symptoms were relieved by the previously noted corrective shoe wear.  Accordingly, the Board finds that the overall picture of the symptomatology of the Veteran's right foot plantar fasciitis does not support a compensable rating under the pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's plantar fasciitis.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  Notwithstanding, it is significant to note that the examiners who commented on the subject, indicated that there was no functional loss attributable to the Veteran's service-connected right foot disability.  

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected plantar fasciitis does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2011).

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected right foot plantar fasciitis is productive of pain with relief from shoe inserts, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that the Veteran's service-connected right foot disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for right foot plantar fasciitis with calcaneal spur is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


